This proceeding is brought under article 78 of the Civil Practice Act and article 16-A of the Tax Law, to review the determination of the State Tax Commission which imposed assessments against petitioners — members of a partnership — as an unincorporated business concern for the years 1935 and 1936. Petitioners style themselves as marketing consultants. None of the partners are accountants. The petitioners say that their activities could be conducted under corporate form. They say they were not required to secure a permit or license to do business as marketing consultants. The Tax Commission has determined that petitioners are not entitled to exemption of a professional status. The record sustains that determination. Determination of the State Tax Commission confirmed, with $59 costs and disbursements. All concur.